Appeals by defendant from judgments entered upon verdicts in favor of plaintiffs and from orders denying motions to set aside the verdicts and for a new trial. Actions by Emma Hume for personal injuries and Robert Hume, her husband, for loss of services. Plaintiff Emma Hume, an elderly lady, fell while descending a stairway in defendant’s office building. She had entered the building to see her daughter, who was employed therein and who was with her at the time of the accident. Plaintiffs’ proof showed that there was a question of fact as to whether the stairway was properly lighted and also showed that there were some obstructions on the stairway. Appellant’s principal contention on this appeal is that Mrs. Hume was a bare licensee and that defendant’s duty was merely to refrain from intentional or willful negligence. Without exception the trial court charged that the defendant’s duty was one of reasonable care. Judgments and orders unanimously affirmed, with costs, in one action. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.